Name: 81/415/EEC: Commission Decision of 25 May 1981 establishing that the apparatus described as 'JEOL- electron microscope, model JEM-200CX', may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  tariff policy;  mechanical engineering;  iron, steel and other metal industries
 Date Published: 1981-06-16

 Important legal notice|31981D041581/415/EEC: Commission Decision of 25 May 1981 establishing that the apparatus described as 'JEOL- electron microscope, model JEM-200CX', may not be imported free of Common Customs Tariff duties Official Journal L 158 , 16/06/1981 P. 0024 - 0024Commission Decisionof 25 May 1981establishing that the apparatus described as "JEOL-electron microscope, model JEM-200CX", may not be imported free of Common Customs Tariff duties(81/415/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 17 November 1980, Belgium has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "JEOL-electron microscope, model JEM-200CX", to be used for microstructural research of the transformation and deformation of metallic materials and in particular for the determination of the cell structure after deformation, onset of metal fatigue, phase-boundary displacements, intense shear bands, stress-relieved structure of steel and adhesion of dispersoids after deformation, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community ;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter ;Whereas this examination showed that the apparatus in question is an electron microscope ;Whereas its objective technical characteristics such as the very high resolution power in the field of the microanalysis and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus ;Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "EM 400" manufactured by Philips Nederland BV, NL-Boschdijk, 525, Eindhoven,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "JEOL-electron microscope, model JEM-200CX", which is the subject of an application by Belgium of 17 November 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------